Cope, J.
I concur in the judgment of affirmance, and place my con*240currence upon the ground that all the questions in this case have been passed upon and settled by this Court, under such circumstances that we are not at liberty to regard them as open to any further controversy or discussion.
Field, C. J.
The plaintiffs deraign their title to the premises in controversy, from two grants issued to Findla by the first Alcalde of San Francisco, on the twenty-first of March, 1850, in pursuance of an order of the Ayuntamiento or Town Council of that place. It appears from the record, that grants had been previously made to Findla by the authorities of the town, and were surrendered in consequence of a want of conformity in the premises with the lines of the city survey, and that the grants in evidence were issued upon such surrender and in consideration thereof. The objection to the introduction of the grants was based upon the absence of proof of title in the grantor, and of power in the Ayuntamiento or Alcalde to make the same. There is no question as to the regularity of the deraignment of title to the plaintiffs; it is upon the efficacy of the grants themselves that the case must be determined, arising from their original validity, or imparted by the provisions of the Van Ness Ordinance and the act of the Legislature ratifying the same.
It was held in the opinion rendered in Hart v. Burnett, that a pueblo existed at San Francisco at the date of the conquest and cession of California, and that it held the lands within its general limits in trust for certain purposes, and that its Ayuntamiento possessed the power to grant the land to private persons in full ownership. It was also held, in the opinion in that case, that although the political laws which bound the country and its inhabitants to the previous government, were abrogated by the conquest and cession, the municipal laws of the country remained in force until changed by proper authority, and that the subsequent Ayuntamiento could continue to exercise the same power over the pueblo lands, in furtherance of the trust created by those laws, so far as it was not inconsistent with the will, expressed or necessarily implied, of the new government. If the positions thus held are correct, it follows as a necessary consequence that the grants in evidence are presumptively valid. They were issued upon the surrender of grants previously made, for the purpose of correcting an error in the description of the premises. If the original grants were valid, the grants reissued must be held valid, and the presumption is in favor of the val*241idity of the original grants. The presumption of validity attends every grant issued by parties authorized to grant, when there is nothing on its face impeaching its validity. It is incumbent on those who contest its validity to support their objections. The burden of proof rests upon them. (Patterson v. Jenks et al. 2 Peters, 225; Reynolds v. West, 1 Cal. 326.) The objection to the original grants, that they were not made in furtherance of the trust for which the lands were assigned to the pueblo, is not sustained by any evidence. Besides, the objection cannot be taken by the defendants. They do not claim under any conveyance from the authorities of the pueblo; they are strangers to the title, and it is no concern of theirs whether the Ayuntamiento abused its power or not. If the grants were made improperly—in cases where the laws then in force did not contemplate—it is for the city succeeding to the rights of the pueblo to interfere. Until such interference, the title must be held good as against third persons.
But admitting that the Ayuntamiento possessed no authority to make grants to individuals after the conquest and treaty of peace, the title of the city passed to the plaintiffs claiming under the grantee, by force of the provisions of the second section of the Van Ness Ordinance, and the act of the Legislature of March 11th, 1858, confirming that ordinance. By that section the city relinquishes and grants all her right and claim to the lands within the corporate limits, to the parties in the actual possession thereof, by themselves or tenants, on or before the first day of January, A. D. 1855; provided such possession was continued up to the time of the introduction of the ordinance in the Common Council, or, if interrupted by an intruder or trespasser, had been or might be recovered by legal process; and declares that all persons who hold title to lands within said limits, lying east of Larkin street and north-east of Johnston street, by virtue of any grant made by any Ayuntamiento, Town Council or Alcalde of the pueblo after the seventh day of July, 1846, and before the incorporation of the city, which grant, or the material portion thereof, was registered or recorded in a proper book of records, deposited in the office, or custody, or control of the Recorder of the county of San Francisco, on or before April 3d, 1850, shall, for all the purposes contemplated by the ordinance, “ be deemed to be the possessors of the land so granted, although the said lands may be in the actual occupancy of persons holding the same adverse to said grantees.” The plaintiffs are within the terms of this section. It is, therefore, of no manner 6f consequence whether the Ayuntamiento or Alcalde pos*242sessed any authority to make the grants in question or not. The title of the city passed to the plaintiffs upon the confirmation of the ordinance by the Legislature, if it had never passed previously. The statute enacts, “ that' the grant of relinquishment of title made by the said city in favor of the several possessors, by sections two and three of the ordinance, '* '* shall take effect as fully and completely for the purposes of transferring the city’s interest, and for all other purposes whatsoever, as if deeds of release and quit-claim had been duly executed and delivered to and in favor of them individually and by name, and no further conveyance or other act shall be necessary to invest the said possessors with all the interest, title, rights, benefits and advantages which the said order and ordinances intend or purport to transfer or convey, according to the true intent and meaning thereof.”
It is for these reasons that I concur in the affirmance of the judgment.